Citation Nr: 9902291	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-23 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for residuals of injuries to the head, 
neck, back, and hip, claimed to have been sustained as a 
result of an assault upon the veteran during his status as a 
non-compensated volunteer employee at a VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1968.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim. He submitted a notice of disagreement in 
April 1997 and, in May 1997, he was provided with a statement 
of the case.  In August 1997, the veteran and Mr. [redacted], 
accompanied by the veterans representative, appeared and 
presented testimony at a hearing on appeal before a VA 
hearing officer.  A complete transcript of the testimony is 
of record.  Because the testimony has been reduced to 
writing, the Board finds that the hearing transcript 
constitutes a substantive appeal, perfecting the appeal as to 
that issue.  See Tomlin v. Brown, 5 Vet.App. 355 (1993).


FINDING OF FACT

The medical evidence of record fails to show that the veteran 
suffered permanent disability, or any additional disability, 
of his head, neck, back, and hip, as the result of an 
incident in which he was assaulted by a patient on May 17, 
1991, while the veteran was performing duty as a volunteer 
police officer at a VA Medical Center.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of injuries to the head, neck, back, and hip, 
claimed to have been sustained as a result of VA 
hospitalization or medical or surgical treatment.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.358, 3.800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has been rated as permanently and totally 
disabled for pension purposes, due to non-service-connected 
disabilities, effective from May 1981.  This award is based 
upon myocardial infarction, angina, and congestive heart 
failure, rated as 100 percent disabling.  He is also in 
receipt of special monthly pension, on account of the need 
for regular aid and attendance, effective from May 1995.  He 
has no service-connected disabilities.

Review of the evidentiary record reveals that the veteran 
filed a Statement in Support of Claim, on VA Form 21-4138, in 
August 1996, claiming compensation for injuries to the head, 
neck, back, and hip which he asserted he had sustained as a 
result of an attack upon him which took place on May 17, 
1991, while he was performing his duty as a volunteer police 
officer at the Baltimore VA Medical Center (VAMC).  The 
veteran further contends that his participation as a VA 
volunteer police officer was part of his treatment for his 
existing cardiac condition.  Therefore, he claims entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151.

Documents submitted with the veterans August 1996 claim, 
including Reports of Contact, Voluntary Witness Statements, 
and a Uniform Offense Report, VA Form 10-1393, indicate that 
an agitated mental patient, being admitted to the VAMC on May 
17, 1991, became violent and had to be restrained by several 
security officers, including the veteran.  It appears that 
the veteran was grabbed from behind, spun around, and thrown 
against a file cabinet and through a door to an adjacent 
office.  In a statement dated in June 1991, the veteran said 
he was wearing a protective vest, and received injuries to 
his head, neck, and lower back, which areas were not covered 
by the vest.  Also submitted was a position description for a 
Police Technician (Volunteer/Non-Compensated Employee), 
indicating that an incumbent would perform duties assigned or 
approved by the Acting Chief of Police and the Chief of 
Voluntary Services.

The record also contains a May 23, 1991, statement of [redacted], 
the Acting Chief of Police at the VAMC, to the 
effect that the veteran and another individual, [redacted], had been 
severely injured in the May 17 incident.  Mr. [redacted] also stated 
that Mr. [redacted] and the 
veteran had been serving as voluntary police officers as a 
part of an approved and supervised treatment program for 
extreme depression caused by their cardiac conditions.

With regard to the veterans disability status, the evidence 
shows he underwent a VA medical examination in conjunction 
with his claim for special monthly pension, in August 1995.  
History was reported to the effect that he had suffered 
several heart attacks, and had undergone coronary bypass 
surgery in 1981.  He complained of bad circulation in his 
left leg, and stated he could walk less than one block on a 
level surface before he would have to stop due to shortness 
of breath and chest pain.  He did not complain of pain in his 
legs on walking.  He denied history of other major medical 
problems.  It was noted he was under medicaton for a 
psychiatric disorder and for headaches.  Among the examiners 
detailed findings, it was noted that there was a normal range 
of motion of the spine and extremities.  There were minor 
deformities in both knees, and the veteran gave a history of 
degenerative arthritis.  No abnormalities were reported in 
posture, gait, or balance.  Diagnoses were:  (1) history of 
myocardial infarctions, with coronary bypass graft; 
subsequent development of congestive heart failure; candidate 
for a heart transplant; responding well to medical treatment; 
and (2) subjective history of circulatory problems involving 
the lower limb, with brief examination of the limb revealing 
no objective abnormalities.

The November 1996 decision of the RO denied section 1151 
benefits, on the basis that the evidence of record did not 
show residual disability resulting from the assault upon the 
veteran on May 17, 1991.

As indicated in the Introduction, above, in August 1997, the 
veteran, accompanied by his representative, appeared and 
presented testimony before a hearing officer at the RO.  As 
noted above, a transcript of the hearing is of record.  The 
veteran described the incident in which he had been injured 
while serving as a voluntary police officer, and a fellow 
voluntary officer, [redacted], corroborated the 
veterans account.  In addition, the veteran testified, in 
pertinent part, that he had been treated after his injuries 
at the VA Medical Center and also by a private physician, 
although he did not identify the private physician.  See 
Transcript, p. 12.  He stated he was scheduled for a 
diagnostic scan by VA in the near future to assess headaches 
and blurred vision, and requested that the hearing officer 
secure that record.  See Transcript, p. 4.  In addition, the 
veteran and his representative assured the hearing officer 
that the veteran would furnish records from his private 
physician in support of his claim.  See Transcript, pp. 4, 
12.

Following the hearing, a VA medical report was received into 
the record showing that the veteran underwent a CT scan in 
August 1997.  The provisional diagnosis was of bifrontal 
hypodensity.  The evidentiary record further reflects that 
neither the veteran nor his representative has submitted 
private medical records as indicated at the hearing.

In October 1997, the hearing officer referred the veterans 
claims file and medical records to a physician at the VAMC 
and requested a medical opinion as to whether the veteran had 
suffered injuries with permanent residuals to the head, neck, 
back, and hip arising out of the May 17, 1991 incident.  In 
response, a December 1997 letter from Sandra Marshall, M.D., 
Deputy Director Managed Care, provided the following opinion:

1.  I have reviewed the medical records and the C-
file on Mr. [redacted].  Mr. [redacted] has been 
treated at the Baltimore VA Medical Center for 
coronary artery disease, hypertension, gout, 
hypercholesterolemia, smoking, history of peptic 
ulcer disease, osteoarthritis, depressive 
neurosis, and anxiety disorder.

2.  On May 17, 1991 Mr. [redacted] was a volunteer at 
the Loch Raven VA Medical Center and was pushed by 
another patient.  Following this incident, Mr. 
[redacted] was evaluated in the Screening Clinic.  The 
evaluation included x-rays.

3.  Mr. [redacted] was subsequently seen in the 
Screening Clinic on May 22, 1991 by the attending, 
Dr. Kenneth Greene.  The final diagnosis at this 
visit was muscle strain.  It was documented on the 
l0l0M evaluation form that the veteran, Mr. [redacted], 
did not suffer any serious injury.  At this visit 
Mr. [redacted] was referred to physical therapy for 
treatment of his muscle strain of the neck, 
shoulder and lower back.

4.  On May 23, 1991, Mr. [redacted] was seen in 
Screening Clinic with low back pain and again 
given a diagnosis of muscle strain.  A back x-ray 
taken at this time showed no significant disease.

5.  Mr. [redacted] was seen in physical therapy on May 
23, 1991 at 1:45 p.m.  Mr. [redacted] did not keep the 
next appointment to physical therapy on June 5, 
1991.

6.  Mr. [redacted] did not seek medical attention at 
the Loch Raven VA Medical Center for complaints of 
neck pain, headaches, back pain or hip pain until 
1992.  During the remainder of 1991 there are 
three notes from psychiatry which allude to his 
health.  In August of 1991 Mr. [redacted] indicated to 
the psychiatrist that his back had bothered him 
for a a few weeks but that he missed his 
volunteer work and wished to go back to working as 
a volunteer.  In a follow-up note in September, 
Mr. [redacted] spoke of missing his volunteer work and 
being ready to retum to this endeavor at this 
point in time.  In December of 1991 Mr. [redacted] 
indicated that he was not going to go back to 
performing his volunteer work for uncertain 
reasons.

7.  Upon review of the medical record it was 
determined that prior to May 17, 1991, Mr. [redacted] 
had complained of hip and/or lower back pain at 
the following clinic visits:  June 1985, August 
26, 1985, October 3, 1986, April 28, 1987, July 
31, 1987, August 14, 1987, August 24, 1987, July 
11, 1988, September 12, 1988, December 5, 1988, 
and February 27, 1989.  At the April 28, 1987 
visit Mr. [redacted] indicated that he had had hip pain 
for approximately eight years.  On September 12, 
1988 he underwent a greater trochanteric injection 
in his hip for a diagnosis of bursitis. In the 
note from the December 12, 1988 visit to 
Orthopedics Clinic, Mr. [redacted] indicated that his 
right hip had been previously fractured.  The x-
ray performed at this clinic visit showed the 
presence of osteoarthritis of the hip.

8.  On February 14, 1991 Mr. [redacted] was seen in 
Neurology Clinic and complained of a worsening 
headache for about four months duration.  Mr. 
[redacted] was subsequently admitted to the Neurology 
Service on February 26, 1991.  At this admission 
Mr. [redacted] indicated that he had had a problem with 
chronic headaches for about a year and that 
they had been more frequent for several months.  
In this history there was no statement that the 
frequency of the headaches worsened after the 
incident on May 7, 1991.  The veteran underwent an 
extensive work up for the headaches, including a 
head CT, MRI, BEG and lumbar puncture, which was 
normal.  On August 27, 1992 the neurologist seeing 
Mr. [redacted] indicated that the veteran had headaches 
secondary to the medications he was taking for his 
coronary artery disease.  Additionally, on January 
19, 1994 the cardiologist caring for Mr. [redacted] 
independently came to the same conclusion, that 
the headaches were a consequence of the veterans 
medications for his coronary artery disease.

9.  In conclusion, there is evidence in the 
medical record that Mr. [redacted] had problems with 
his hips, lower back and headaches prior to the 
incident on May 17, 1991.  There are no notes in 
the medical record that indicate that Mr. [redacted] 
complained of any increase in pain or change in 
the severity of his back and hip problems after 
May 17, 1991.  Mr. [redacted] continued to be seen in 
Arthritis and Orthopedic Clinics for his knees, 
hips and back problems.  In a visit to Orthopedic 
Clinic on January 23, 1995 he only complained of 
knee pain.  On August 25, 1997 he did complain of 
hip pain and he subsequently was diagnosed with 
left greater throchanter bursitis on September 29, 
1997.  Hip x-rays from January 23, 1995 and July 
2, 1997 were both interpreted as normal for age.  
Mr. [redacted] headaches were diagnosed as being 
secondary to his medication for his heart disease.

10.  Based upon a review of the evidence from the 
medical records and the C-file on Mr. 
[redacted] there is no objective evidence that the 
incident on May 17, 1991 caused any injury other 
than the minor injury of muscle strain.  Mr. [redacted] 
did not seek medical attention for any medical 
problems related to this event for the remainder 
of 1991.  In fact he did not keep the appointments 
for the prescribed physical therapy.  In his 
subsequent admissions to the Baltimore VA Medical 
Center Mr. [redacted] never indicated that any of his 
complaints were temporally related to the incident 
of May 17, 1991.

The hearing officer rendered his decision and issued a 
supplemental statement of the case in January 1998.  It was 
noted that the veteran had failed to provide, as he had said 
he would, any private records to establish ongoing treatment 
for residuals of the May 1991 assault.  The claim for 
benefits under section 1151 continued to be denied, based 
upon the physicians opinion that no current additional 
disability was shown by the veterans medical records as a 
result of the 1991 incident.

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veterans own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veterans physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veterans physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable under section 1151.  
38 C.F.R. § 3.358(c)(1), (2).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court of Veterans Appeals.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (1997).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veterans claim for benefits under 
section 1151 was filed in August 1996.  Therefore, under the 
statute and the pertinent opinion of the General Counsel 
cited above, this claim has been adjudicated by the RO, and 
is being reviewed by the Board, under the version of 38 
U.S.C.A. § 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted. 

In this regard, the Board notes that, in addition to the 
substantive law discussed above, a threshold question 
regarding the veteran's claim is whether it is well grounded.  
A well-grounded claim is one which is plausible under the 
law.  If the veteran has not presented a well-grounded claim, 
it must fail, and there is no further duty to assist in the 
further development of the claim.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  See also Epps v. Brown, 
9 Vet.App. 341 (1996), affd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).

The Court of Veterans Appeals has repeatedly held that, in 
order for a claim for service connection to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Caluza v. Brown, 7 
Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of additional disability or 
death and medical evidence that the additional disability or 
death resulted from VA hospitalization, medical examination, 
or treatment.  Precedent General Counsel opinions have noted 
that, although claims under section 1151 are not based upon 
actual service connection, there are similari-ties in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOGCPREC 7-97, supra; VAOGCPREC 8-97 (Feb. 11, 1997).  In 
addition, the Court has ruled that a claimant under the 
provisions of 38 U.S.C.A. § 1151 must submit sufficient 
evidence to make a claim well grounded.  Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992); Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).  Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence that 
disability resulted from VA hospitalization, examination, or 
treatment.

Applying the above-discussed laws and regulations to the 
veteran's claim, the Board notes that there exists a legal 
question as to whether any injury the veteran sustained in 
the May 1991 incident was a result of VA hospitalization or 
medical or surgical treatment.  The RO appears to have 
accepted the veterans status as meeting that threshold 
requirement for eligibility for section 1151 benefits, and 
the hearing officer similarly did not question that point in 
his decision.  

The Court of Veterans Appeals, in the case of Sweitzer v. 
Brown, 5 Vet.App. 503 (1993), held that aggravation of a 
veterans back condition after being struck by a motorized 
wheelchair while waiting for examination at a VA medical 
center was merely coincidental to treatment.  In other 
words, merely being present on the grounds of a VA facility 
does not place a veteran within the auspices of a section 
1151 claim.  The Court concluded that section 1151 was not 
intended to compensate for disabilities that were merely 
coincidental with the receipt of VA treatment or which were 
the result of actions by the claimant.

The Board also notes that a recent opinion of the VA General 
Counsel has held that the question of whether an injury 
resulted from VA hospitalization is an issue of fact to be 
determined by the finder of fact (initially, the RO) in each 
case after consideration of all the conditions and incidents 
of the hospitalization in issue.  See VAOPGCPREC 7-97 (Jan. 
29, 1997).  The Board is bound to follow precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c).

The specific holding of the aforementioned General Counsel 
opinion, entitled Benefits Under 38 U.S.C.A. § 1151 For 
Disability Incurred As the Result of Hospitalization, was, 
in pertinent part, that 

Compensation under 38 U.S.C. § 1151 for injuries 
suffered as the result of . . . 
hospitalization is not limited to injuries 
resulting from the provision of hospital care and 
treatment, but may encompass injuries resulting 
from risks created by any circumstances or 
incidents of hospitalization. . . .  An injury 
caused by a fall may be considered a result of 
hospitalization where the conditions or incidents 
of hospitalization caused or contributed to the 
fall or the severity of the injury. . . .  An 
injury incurred due to recreational activity may 
be considered a result of hospitalization where VA 
requires or encourages participation in the 
activity, administers or controls the activity, or 
facilitates the activity in furtherance of 
treatment objectives.

In this case, the evidence indicates the veteran claims to 
have been injured as a result of an attack upon him which 
took place on May 17, 1991, while he was performing his duty 
as a volunteer police officer at a VA Medical Center, and the 
circumstances surrounding that incident do not appear to be 
in dispute.  However, it remains undetermined as to whether 
the veterans claimed injuries were merely coincidental with 
the receipt of VA treatment as contemplated in Sweitzer, 
supra; or whether his injuries fell within the category of an 
injury incurred due to recreational or treatment activity 
that may be considered a result of hospitalization where VA 
requires or encourages participation in the activity, 
administers or controls the activity, or facilitates the 
activity in furtherance of treatment objectives, as 
contemplated by VAOPGCPREC 7-97.

The question of whether the veteran was operating within the 
scope of VA hospitalization or treatment at the time of the 
assault is a moot issue if he is not suffering from 
disability as a result of the incident upon which the claim 
is based.  In this case, the Board need not resolve the issue 
of whether the veteran was acting within the ambit of section 
1151 at the time of the May 1991 incident, because there is 
no showing, in the record before us, that he incurred 
additional disability as a result of any injuries he 
sustained that day.  The evidentiary record is negative for 
any medical evidence that the veteran is currently 
experiencing disability which is etiologically related to 
injuries arising out of the May 1991 incident.

In this regard, the Board notes that 38 U.S.C.A. § 1151 
requires a showing that the veteran suffered additional 
disability as the result of VA hospitalization or medical or 
surgical treatment.  Additional disability is shown by 
comparing his physical condition immediately prior to the 
hospitalization with his subsequent physical condition.  The 
Board finds that there is no competent evidence of record to 
support such a showing of additional disability in this case.  
Thus, even assuming, for purposes of this decision, that the 
veterans participation in duties as a volunteer police 
officer in May 1991 constituted an element of his VA medical 
care, no medical professional has stated that the veteran has 
additional disability due to injuries suffered during such 
activity.

We have noted the testimony at the personal hearing before 
the hearing officer, to the effect that the veteran was 
receiving ongoing treatment for conditions claimed to have 
resulted from the May 1991 assault.  However, despite 
assurances given by the veteran and his representative that 
records of such treatment would be submitted to the RO, no 
records have been provided.  Also, VA records secured by the 
RO after the hearing did not document current disability 
etiologically related to the May 1991 incident.

The Board also notes that, to whatever extent the veteran and 
representative may articulate contentions as to medical 
treatment and the causation of additional disability, they 
are offering their own medical opinion and diagnoses, and the 
record does not indicate that they have any professional 
medical expertise.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) (lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge), affd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  As 
indicated in the detailed medical opinion obtained by the 
hearing officer, the treatment records show that the veteran 
suffered only muscle strains as a result of the May 1991 
incident, with no medical evidence of chronic or permanent 
residuals.  Moreover, although the veteran has asserted that 
there are additional records that might render his claim well 
grounded, he has failed to submit them into evidence, after 
assuring the RO that he would do so.  The Board therefore 
finds that no further action is warranted relative to the 
development of the appellant's claim.  See Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991) (VAs duty to assist veteran is 
not a one-way street; veteran cannot passively wait for 
assistance when he has information that is essential in 
obtaining evidence).  Nor has the veteran provided VA with 
sufficient information, and appropriate authorization, to 
permit the RO to secure the private medical records on its 
own.  See Counts v. Brown, 6 Vet.App. 473, 479 (1994) (if 
claimant wants private records to be considered, he must 
either furnish them himself or request VA to obtain them and 
provide an appropriate release).

Therefore, under the circumstances of this case, there is no 
pre-well-grounded-claim duty upon VA to take action in an 
attempt to complete the appellants application for section 
1151 benefits in order to make the claim plausible.  See 
Robinette v. Brown, 8 Vet.App. 69, 80 (1995); see also Epps 
v. Brown, supra.  Moreover, the hearing officer and the RO 
have advised the veteran of the need for the particular 
evidence described by the veteran and his representative to 
make his application complete, and the veteran has not 
followed through with his commitment to furnish such 
evidence.  See also McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  Consequently, a remand for additional 
evidentiary development is not warranted under the facts of 
this case.

In the event the veteran, in the future, follows through on 
his previously expressed commitment to secure and submit 
medical evidence that he has current disability attributable 
to his injuries in the May 1991 incident at the VAMC, the RO 
will then be able to assess whether the claim should be 
reopened.  At this time, however, the veteran has failed to 
carry his burden of submitting evidence sufficient to well 
ground the claim for section 1151 benefits.


ORDER

Compensation under 38 U.S.C.A. § 1151 for for residuals of 
injuries to the head, neck, back, and hip, claimed to have 
been sustained as a result of an assault upon the veteran 
during his status as a non-compensated volunteer employee at 
a VA Medical Center, is denied, since a well-grounded claim 
has not been presented.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
